Harvey, J.
(dissenting): In my judgment there was no trial in the court below on the question whether the alleged injury to the workman was an “accident” within the meaning of the workmen’s compensation law. So far as the actual trial was concerned, the case was tried and submitted to the jury as though that law did not exist. The instructions contained no definition of the term “personal injury by accident,” as used in the workmen’s compensation law, nor do they mention that law in any respect. The verdict and finding of the jury cannot, therefore, be construed as being an interpretation of the evidence as applied to that law.
Neither am I at all sure that the injury alleged to have been sustained by the workman in this case was not an accident, within, the meaning of the workmen’s compensation law. I see no reason why the physical injury of the workman, as testified to by witnesses for plaintiffs and used as a basis of their right to recover in this case— *529severe headache, exclamations of pain, vomiting, etc. — are not referable to a specific time, place, or circumstances as definitely as is pain resulting from hernia, strained ligaments, broken bones, or many of the other personal injuries shown as the basis for recovery in workmen’s compensation cases.
Moreover, it seems to me that the judgment for defendant in the first proceeding between the parties, mentioned in the opinion, is an adjudication that the workman’s illness and death were the result of something not connected with his employment. Plaintiffs have had really two trials on that question, the first being decided against them by the court, and the second in their favor by the jury.
I regard a further statement of my views to be of no consequence.